Case 6:16-cr-00015-SEH Document 123 Filed 06/29/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR 16-15-H-SEH
Plaintiff, ORDER

VS.

JOHN GREGORY ALEXANDER
HERRIN,

 

Defendant.

 

On June 12, 2020, Defendant filed an opposed Motion and support brief for
Release Pending Appeal.' The United States’ response brief was due on June 26,
2020. None was filed.

ORDERED:

The United States shall file its brief in response to Defendant’s Motion for

Release Pending Appeal on or before 4:45 p.m. on Tuesday, June 30, 2020.

+3
DATED this -@7 day of June, 2020.

Sew f, Kolber

“9YKM E. HADDON
United States District Judge

 

'Doc. 114.
